Citation Nr: 0706682	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 7, 2004, 
for the award of service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to January 1943 and from 
August 1945 to March 1946.  The veteran was a prisoner of war 
(POW) of the Japanese government from April 1942 to January 
1943.  He died in May 1995.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  The veteran was a POW of the Japanese government from 
April 1942 to January 1943 and separated from the Philippine 
Commonwealth Army in March 1946.  

2.  The veteran died in May 1995; the death certificate 
reflects the cause of death was ventricular fibrillation due 
to ischemic heart disease.  

3.  The original claim for service connection for the cause 
of the veteran's death was received by the RO on December 27, 
2002.

4.  38 C.F.R. § 3.309(c) was revised, effective October 7, 
2004; whereas, previously, this section provided a 
presumption of service connection for only the cardiovascular 
disorder of beriberi heart disease, which included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity, revisions in October 2004 
expanded the list of presumptive heart disease and eliminated 
the requirement of localized edema during captivity.

5.  Given the length of his POW confinement, it is at least 
as likely as not that the veteran had localized edema due to 
beriberi during captivity. 


CONCLUSION OF LAW

The criteria for an effective date of December 27, 2002, for 
the grant of entitlement to service connection for the cause 
of the veteran's death have been met.  38 U.S.C.A. §§ 1310, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.114, 
3.307, 3.309, 3.312, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.




The Earlier Effective Date Claim

The appellant claims that she is entitled to an earlier 
effective date of entitlement to service connection for the 
cause of the veteran's death.  She specifically alleges that 
the correct effective date is the date of receipt of her 
original claim in December 2002.  The Board agrees.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

However, where compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

With the above criteria in mind, the Board notes that the 
facts in this appeal are not in dispute.  The veteran was a 
POW of the Japanese government from April 1942 to January 
1943 and separated from the Philippine Commonwealth Army in 
March 1946.  The veteran's certificate of death shows he died 
in May 1995 of ventricular fibrillation due to ischemic heart 
disease.  During his lifetime, the veteran was not service 
connected for any disability.  The record also shows that the 
first writing VA ever received from the veteran and/or the 
appellant was in December 2002.  Specifically, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was received by the RO on 
December 27, 2002.  

At the time the appellant filed her claim for entitlement to 
service connection for the cause of the veteran's death and 
at all times prior to October 7, 2004, 38 C.F.R. §§ 3.307, 
3.309, required that localized edema be present in captivity 
for a POW to be afforded a presumption of service incurrence 
for ischemic heart disease.  See 38 C.F.R. § 3.307, 3.309 
(2004).  

Effective October 7, 2004, Congress amended 38 C.F.R. § 3.309 
by eliminating the requirement that the disease be present 
while in captivity for a former POW to be afforded a 
presumption of service incurrence for arteriosclerotic heart 
disease and hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  See 69 Fed. Reg. 60089 (October 7, 2004).

In the November 2004 rating decision, the RO found that the 
veteran was a POW and died of ventricular fibrillation due to 
ischemic heart disease.  Accordingly, service connection for 
the cause of the veteran's death was granted effective 
October 7, 2004, the effective date of the liberalizing 
change pursuant to 69 Fed. Reg. 60089.

In its Statement of the Case issued to the appellant, the RO 
inexplicably noted that the veteran died of a cerebrovascular 
accident due to hypertension.  As noted above, the death 
certificate indicates ischemic heart disease as the cause of 
death.  And in reviewing the record, the Board finds that the 
terminal hospital records suggest the cause of death was 
gastrointestinal bleeding, albeit heart disease was also 
noted as a final diagnosis.   Notwithstanding the foregoing, 
the RO's grant of service connection for the cause of the 
veteran's death was based upon a finding of presumptive 
ischemic heart disease with no requirement for a finding of 
localized edema during captivity as of October 7, 2004.  

Arguably, based on the evidence of record, the effective date 
sought by the appellant, December 27, 2002, is not warranted 
because the record is devoid of competent evidence of 
localized edema during captivity.  However, there is no 
record of a VA POW examination of the veteran in the claims 
file.  Thus, there is no indication that the veteran was ever 
asked if he had localized edema during the period of time in 
question.  There is not even any correspondence from the 
veteran of record.  That there would be no service medical 
record of edema is certainly not fatal; there never is in 
such circumstances for obvious reasons.  Given the length of 
time that the veteran was held captive, the undersigned will 
not conclude that it is more likely than not that the veteran 
did not have such a clinical finding that is commonly 
associated with nutritional diseases among POWs, to include 
beriberi.  

In view of the foregoing, the Board finds that the record 
supports a grant of this appeal.  


ORDER

An effective date of December 27, 2002, for a grant of 
entitlement to service connection for the cause of the 
veteran's death, is granted.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


